I dissent from the judgment *Page 146 
in this case on the ground that under the facts in the record the appellant-claimant was not one of three or more workmen or operatives regularly employed in the same business or in or about the same establishment and was but a casual employee and not in the usual course of trade, business, profession or occupation of his employer, and therefore by the provision of Section 1465-61, General Code, appellant was not an employee, workman or operative under the Workmen's Compensation Act.
MATTHIAS and HART, JJ., concur in the foregoing dissenting opinion.